Citation Nr: 0600313	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  00-09 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided at the Comanche County Memorial 
Hospital from June 4, 1999 to June 8, 1999, pursuant to 38 
U.S.C.A. § 1728.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Oklahoma City, Oklahoma, 
Department of Veterans Affairs (VA), Medical Center.

In November 2004, the veteran canceled the hearing scheduled 
in connection with his claim and indicated that he did not 
desire to reschedule the hearing. 


FINDING OF FACT

From June 4, 1999 to June 8, 1999, the veteran was seen at 
the Comanche County Memorial Hospital for service-connected 
post-traumatic stress disorder on an emergent basis of such 
nature that delay would have been hazardous to his life or 
health, and no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable.


CONCLUSION OF LAW

The criteria have been met for entitlement to payment or 
reimbursement for unauthorized medical services provided at 
the Comanche County Memorial Hospital from June 4, 1999 to 
June 8, 1999.  38 U.S.C.A. §§ 1710, 1728 (West 2002); 38 
C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claim. 


Background

The veteran is service-connected for post-traumatic stress 
disorder (PTSD), which was in effect during the period of 
June 4, 1999 to June 8, 1999.

VA treatment records showed that the veteran presented in the 
Oklahoma City VA Medical Center (MC) on June 4, 1999 to 
attend a PTSD support group following reports of PTSD related 
flashbacks made on June 3, 1999. 

A Report of Contact noted that the veteran's wife contacted 
Oklahoma City VA Medical Center (MC) on June 5, 1999, and 
reported that the veteran had been admitted to Comanche 
County Memorial Hospital on June 4, 1999.  As for why non-VA 
hospitalization was used in preference to a VA hospital, the 
reason checked was because of the nature of the emergency and 
no VA facilities were feasibly available.  

Records from Comanche County Memorial Hospital showed that 
the veteran was admitted to the hospital on June 4, 1999, and 
that the veteran was hospitalized and followed for PTSD from 
June 4, 1999 to June 8, 1999.  He was treated by Dr. J.I.
A June 7, 1999 record entry noted that Dr. J.I. spoke with an 
attending psychiatrist at VA who indicated that VA currently 
had no bed available but as soon as one became available the 
veteran could be discharged to VA.  A June 8, 1999 record 
entry noted that contact was made with G.S. of VA who 
reported that VA Dr. G. had "supposedly" spoke with a 
Comanche doctor who indicated that the veteran was going to 
be discharged tomorrow (which the writer noted would have 
been today), so the veteran was taken off the waiting list.  
Later June 8, 1999 record entries noted that the veteran felt 
better and desired to go home.  

In a December 1999 statement, the veteran indicated that the 
"VA Clinic" [VA Outpatient Clinic in Fort Sill] did not 
accept walk-ins and it was already closed for the day [1600 
hours] on June 4 when he needed treatment.  He reported that 
the Reynolds Army Community Hospital did not accept mental 
patients.  He noted that he contacted the Oklahoma City VAMC 
and informed personnel that he was checking into Comanche 
County Memorial Hospital because he "was unable to get back 
to OKC."  He maintained that he was suicidal on June 4, 
1999.  

In an April 2000 letter, Dr. J.I. reported that at the time 
the veteran was admitted to 
Comanche County Memorial Hospital on June 4, 1999, he "[has] 
been informed" that there were no beds available in the VAMC 
to take the veteran. 

In a May 2000 letter, S.E., Chief, Patient Administration 
Division, United States Army, verified that Reynolds Army 
Community Hospital did not have inpatient mental health 
services available.  

In a May 2000 statement, the veteran's wife reported that 
"after calling Oklahoma City VA, [she] took [the veteran] to 
Comanche County Memorial Hospital."  The veteran's wife 
reported that she instructed a receptionist and nurse to 
contact the Oklahoma City VAMC for notification of the 
veteran's emergency admittance. 

In a May 2000 statement, the veteran reported that on June 4, 
1999, he contacted Oklahoma City VAMC and informed the clerk 
on duty that he was going to admit himself to Comanche County 
Memorial Hospital on an emergency basis.  The veteran 
maintained that the clerk indicated that the veteran would 
have to return to 
Oklahoma City, but he was not sure if they would have a bed 
for him.  The veteran indicated that he informed the clerk 
that he had already been at the Oklahoma City VAMC that 
morning, that he was sent home, and that he felt that he 
could not make it back to that facility at that time.  

In the veteran's May 2000 Substantive Appeal, he maintained 
that the threat of harming himself or others made it 
unfeasible to drive out to Oklahoma City VAMC as he needed 
emergency help right away. 


Analysis

Reimbursement for unauthorized medical expenses may be made 
pursuant to 38 U.S.C.A. § 1728 (West 2002).

The veteran maintains that the private medical services were 
rendered in an emergency and that VA facilities were not 
feasibly available.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met:  (a) The care 
and services rendered were either:  (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R.               
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) the services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) no 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2005); Zimick v. West, 11 
Vet. App. 45, 49 (1998).

The Oklahoma City VAMC denied the veteran's claim on the 
basis that VA or other Federal facilities were feasibly 
available.  As the Oklahoma City VAMC has conceded that 
treatment was rendered as a medical emergency of such nature 
that delay would have been hazardous to the veteran's life or 
health and treatment was rendered for service-connected PTSD, 
the Board will focus its inquiry on the issue of whether VA 
or other Federal facilities were feasibly available.

The veteran contends that he feared that he might harm 
himself or someone else if he made the lengthy drive to 
Oklahoma City VAMC rather than the closer facility, Comanche 
County Memorial Hospital.  Both the veteran and his 
authorized representative have contended that the Oklahoma 
City VAMC is over an hour and a half from the veteran's home 
as compared to the local Comanche County Memorial Hospital.  
There representations are not contradicted by any evidence of 
record and therefore will be accepted as true.  A VA facility 
may be considered as not feasibly available when the relative 
distance of the travel involved makes it necessary or 
economically advisable to use non-VA facilities.  See 
38 C.F.R. § 17.53 (2005); see also Cotton v. Brown, 7 Vet. 
App. 325, 327-28 (1995) (providing that the fact that a VA 
medical center was located in the same city as the private 
facility did not provide an adequate basis for the Board's 
findings that a VA facility was "available"; rather, the 
determination of whether a VA facility was "feasibly 
available" must be made after consideration of such factors 
as the urgent nature of the veteran's medical condition and 
the length of any delay that would have been required to 
obtain treatment from a VA facility).  Thus, the Board finds 
that since the veteran was in immediate danger of harming 
himself or someone else, it would not have been sound or wise 
to delay immediate treatment and that it was reasonably 
prudent for the veteran to seek immediate emergency treatment 
at the nearest accommodating facility.  Moreover, the record 
tends to support the veteran's undocumented contention that 
on June 4, 1999, he was advised by VA personnel at the 
Oklahoma City VAMC that a bed might not be available for him.  
Comanche County Memorial Hospital records document that at 
least on June 7 and June 8, no beds were available at the 
Oklahoma City VAMC.  The Board further observes that the 
local Reynolds Army Community Hospital does not accept mental 
patients and the local facility in Fort Sill is an outpatient 
clinic.  

Thus, from June 4, 1995 to June 8, 1999, the veteran was seen 
at the Comanche County Memorial Hospital for his PTSD on an 
emergent basis of such nature that delay would have been 
hazardous to his life or health.  At that time, no VA or 
other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable.

Accordingly, the criteria have been met for entitlement to 
payment or reimbursement for unauthorized medical services 
provided at the Comanche County Memorial Hospital from June 
4, 1995 to June 8, 1999.  38 U.S.C.A. §§ 1710, 1728 (West 
2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121 
(2005).  


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided at the Comanche County Memorial 
Hospital from June 4, 1999 to June 8, 1999, is granted.
  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


